Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150832                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  In re McCONNELL/TRUE, Minors.                                    SC: 150832                                        Justices
                                                                   COA: 321878
                                                                   St. Clair CC Family Division:
                                                                   14-000039-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the December 18, 2014
  judgment of the Court of Appeals is considered. We DIRECT respondent Department of
  Human Services to answer the application for leave to appeal within 28 days of the date
  of this order. We further invite the children’s lawyer-guardian ad litem, Samantha A.
  Lord, to answer the application for leave to appeal within the same time period.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 25, 2015
           p0318
                                                                              Clerk